                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

SILVIA SEPULVEDA-RODRIGUEZ,

                          Plaintiff,                               8:16CV507

        vs.
                                                                    ORDER
METROPOLITAN LIFE INSURANCE
COMPANY, a New York Corporation; and
FORD MOTOR COMPANY, a Delaware
Corporation,

                            Defendants.




       This matter is before the Court on the mandate of the United States Court of

Appeals for the Eighth Circuit (Eighth Circuit), Filing No. 101. The action was remanded

for further consideration of the attorney fee award fee award in light of the results the

plaintiff obtained against Ford and for consideration of whether it is appropriate to award

the equitable remedy of a return of the life insurance premiums paid by plaintiff’s decedent

during his employment with Ford.

       The Court finds briefing on those issues is appropriate. Accordingly,

       1.       The parties shall file briefs on the above issues within one week of the date

of this order

       2.       The parties shall file responsive briefs within one week thereafter.

       Dated this 3rd day of October, 2019.

                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge
